Title: To George Washington from Jacob Ford, Jr., 19 April 1776
From: Ford, Jacob Jr.
To: Washington, George


New York, 19 April 1776. Wishes GW “to point out some Ways & Means” of speedily paying £289 to a detachment of 150 Morris County militiamen for eighteen days of Continental service at New York. The detachment marched to New York under Major Doughty in response to a request for aid made to the county committee of safety by Lord Stirling when he was Continental commander in the city. Although Stirling promised that the militia would receive “the same Provision & Pay with the Continental Troops in the Middle Department . . . much Jealousy subsisted in the Minds of the above Men upon marching, as to the Propriety of the Application from his Lordship to the County Committe, & thence many hastily concluded, that the Application being improper, the Pay & Subsistence might be uncertain. Your Memorialist, fearfull of any Delay, & anxtious to remove every Doubt in the Minds of his Men, became Surety & pledged his

Faith, that the Men should be paid at some short Day after discharged from the Service or become Pay Master himself.”
